NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELLIOT NILSSON GARCIA-CASTRO,                    No.   14-72968

                Petitioner,                      Agency No. A072-321-175

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Elliot Nilsson Garcia-Castro, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Garcia-Castro’s untimely

and number-barred motion to reopen because Garcia-Castro failed to establish

prima facie eligibility for asylum, withholding of removal, or relief under the

Convention Against Torture to qualify for an exception to the time and number

limitations for motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597

F.3d at 986 (the BIA may deny a motion to reopen for failure to establish prima

facie eligibility for the relief sought).

       We lack jurisdiction to consider Garcia-Castro’s contentions regarding

humanitarian asylum because he did not exhaust them before the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

review claims not presented to the agency).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                    14-72968